Citation Nr: 0423805	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bullous emphysema with 
interstitial fibrosis of both lower lobes, status post 
resection of the top lobe of the left lung, as due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from September 1944 to June 
1946 and from August 1949 to April 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

Bullous emphysema with interstitial fibrosis of both lower 
lobes, status post resection of the top lobe of the left 
lung, was not present during service or for many years after 
service and there has been no competent medical evidence 
submitted relating it to service, including as a result of 
exposure to asbestos.  


CONCLUSION OF LAW

Bullous emphysema with interstitial fibrosis of both lower 
lobes, status post resection of the top lobe of the left 
lung, as due to asbestos exposure was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the 
September 2002 rating determination, the August 2003 SOC, and 
the September 2003 and February 2004 SSOCs informed the 
appellant of the information and evidence needed to 
substantiate this claim.  In a June 2003 letter, the RO 
informed the appellant of the VCAA.  It specifically notified 
the appellant of any additional information he needed to 
send, where he should send it to, and where to contact VA.  
In a December 2003 letter, the RO again informed the veteran 
of the VCAA.  It notified him of the status of his claim, how 
he could help VA, what the evidence had to show, how VA would 
help him obtain evidence, where to send information, and how 
to contact VA.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal.  Moreover, the 
appellant in a December 2003 statement in support of claim, 
indicated that he had no further information to submit.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the June 2003 and December 2003 letters, the 
appellant was also notified of the VCAA laws and regulations 
as part of the August 2003 SOC.  Moreover, in his December 
2003 statement in support of claim, the appellant indicated 
that he had no further information or evidence to submit.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

A review of the veteran's service medical records reveals 
that there were no complaints or findings of lung problems 
during his two periods of service.  At the time of the 
veteran's June 1946 service separation examination, normal 
findings were reported for the respiratory and cardiovascular 
systems.  A chest x-ray performed at that time was negative.  

At the time of the veteran's September 1949 enlistment 
examination, normal findings were reported for the 
respiratory system.  At the time of the veteran's April 1951 
service separation examination, normal findings were reported 
for the lungs and chest, heart, and vascular system.  

There were no complaints or findings of chest or lung 
problems in the years immediately following service.  

In March 2002, the veteran requested service connection for 
bullous emphysema.  The veteran stated that the buildings 
where he had worked while in the Navy had been condemned for 
asbestos contamination.  

At the time of a June 2002 general medical examination, 
performed in conjunction with the veteran's claim for aid and 
attendance benefits, the veteran reported that he had 
undergone several lung surgeries in March, April, and May 
20002.  A diagnosis of asbestosis due to exposure in Naval 
training was rendered.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a June 1993 hospitalization, 
the veteran was diagnosed as having COPD with severe 
hypoxemia.  In a June 1993 chest x-ray report, it was noted 
that the veteran's upper lobe COPD had increased since the a 
previous film taken in 1992.  At the time of a February 1999 
hospitalization, the veteran's past medical history was noted 
to be significant for COPD.  A diagnosis of COPD was rendered 
at that time.  

An April 2001 chest x-ray revealed that the veteran had 
diffuse interstitial fibrosis, both lower lobes, left greater 
than right, and emphysema.  

In a February 2002 report, the veteran's private physician, 
T. C., M.D., noted that the veteran gave a 4-5 month history 
of steadily progressing severe dyspnea on exertion.  It was 
noted that the veteran had been told in August 2000 that he 
had asthma and COPD and that a CT scan performed at that time 
had revealed emphysema.  Dr. C. indicated that the veteran 
reported a history of asbestos exposure when he worked for 
Dow Chemical in the 1940's.  The veteran reported that he 
mixed asbestos and applied it to steam pipes.  The veteran 
also noted that he was an ex-smoker for twenty years, having 
smoked one-half of a pack per day for 10 years.  The veteran 
was diagnosed with bullous emphysema.  

In March 2002, the veteran underwent a left thoractomy with 
apical bullectomy.  In April 2002, he was seen with 
complaints of chest pain.  He was hospitalized and a left 
thoracostomy, lysis of adhesions and insertion of chest 
tubes, was performed.   

In June 2003, the veteran was afforded a VA respiratory 
examination.  At the time of the examination, the veteran 
reported having been diagnosed with emphysema in 1975.  The 
veteran indicated that he smoked less than a pack a day of 
cigarettes for an eight year period.  He also noted that 
following military service, he worked as a preacher and a 
teacher.  He stated that he did not have any significant 
exposure to environmental agents after service.  Chest x-rays 
performed at that time revealed pleural thickening of the 
chest wall with no other active disease.  

The examiner stated that the history and clinical findings 
were consistent with the presence of bullous emphysema.  He 
noted that the only real risk factor was the veteran's 
exposure to cigarette smoking while in the service.  The 
examiner stated that he could not identify any other 
precipitating factor after the veteran's discharge from the 
military.  

Service connection is not warranted for bullous emphysema 
with interstitial fibrosis of both lower lobes, status post 
resection of the top lobe of the left lung.

The veteran's service medical records are devoid of any 
complaints or findings of lung problems.  At the time of the 
veteran's June 1946 service separation examination, normal 
findings were reported for the respiratory and cardiovascular 
systems.  Moreover, a chest x-ray performed at that time was 
negative.  In addition, at the time of the veteran's 
September 1949 enlistment examination, normal findings were 
reported for the respiratory system.  Normal findings for the 
lungs and chest, heart, and vascular system were again 
reported at the time of the veteran's April 1951 service 
separation examination.  There were also no complaints or 
findings of lung problems in the years immediately following 
service or for many years thereafter.  

While the Board does not doubt the sincerity of the veteran's 
beliefs that his bullous emphysema with interstitial fibrosis 
of both lower lobes, status post resection of the top lobe of 
the left lung, results from exposure to asbestos inservice; 
he, as a lay person, is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Moreover, there has been no 
competent medical evidence submitted relating any current 
lung problems to inservice asbestos exposure.  Furthermore, 
the June 2003 VA examiner indicated that the history and 
clinical findings were consistent with the presence of 
bullous emphysema and that the only real risk factor was the 
veteran's exposure to cigarette smoking while in the service.  
The examiner did not indicate that the veteran's emphysema 
arose from asbestos exposure.  

While the veteran has not claimed service connection for 
emphysema as a result of cigarette use, 38 U.S.C.A. § 1103 
and 38 C.F.R. § 3.300(a) (2003) state that a disability will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  These sections apply 
to claims that were received after June 9, 1998.  The 
veteran's claim for service connection was received 
subsequent to this time.  Thus, his claim would be governed 
by these provisions.  

The Board does note that at the time of the veteran's June 
2002 general medical examination, a diagnosis of asbestosis 
was rendered.  However, the medical evidence of record, which 
includes numerous chest x-rays and the results of a 
comprehensive VA respiratory examination performed in June 
2003, does not reveal any findings of asbestosis.  As such, 
the June 2002 finding of asbestosis, which was based upon 
history provided by the veteran but no clinical testing, is 
of no probative value.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that bullous emphysema with interstitial 
fibrosis of both lower lobes, status post resection of the 
top lobe of the left lung is not related to his period of 
service, including as a result of asbestos exposure.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for bullous emphysema with interstitial 
fibrosis of both lower lobes, status post resection of the 
top lobe of the left lung, as due to asbestos exposure, is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



